Exhibit 10.2





FIRST AMENDMENT
TO THE
ENSCO INTERNATIONAL INCORPORATED
2005 LONG-TERM INCENTIVE PLAN


(As Revised and Restated on December 22, 2009 and
As Assumed by Ensco plc as of December 23, 2009)


THIS AMENDMENT is effective the first day of March 2011, by Ensco plc, having
its principal office in London, England (hereinafter referred to as the
“Company”).


WITNESSETH:


WHEREAS, ENSCO International Incorporated adopted the ENSCO International
Incorporated 2005 Long-Term Incentive Plan (the “Plan”) effective January 1,
2005;


WHEREAS, the Plan was revised and restated on December 22, 2009;


WHEREAS, the Plan was assumed by the Company effective as of December 23, 2009;


WHEREAS, the Board of Directors of the Company, upon recommendation of its
Nominating, Governance and Compensation Committee during its regular meeting
held on 28 February 2011, has approved this First Amendment to the revised and
restated Plan during a regular meeting held on 1 March 2011; and


WHEREAS, the Company now desires to adopt this First Amendment to the revised
and restated Plan in order to (a) amend the definition of “Company” in Section 2
of the Plan to reflect the change to the name of the Company, (b) provide
clarifying amendments to Sections 3(b)(xiii), 5(a), 7(a)(i), 7(c), 7(f), 7(g),
9(a), 10(c), 11(c), 14(b), 14(c) and 14(d) of the Plan with respect to
restricted ADS awards granted to employees in the form of units, (c) provide
clarifying amendments to Annex 2 to the Plan governing restricted ADS awards
granted to employees in the form of units that are payable in cash or ADSs, or a
combination thereof, (d) provide clarifying amendments to Annex 1 to the Plan
governing restricted ADS awards granted to non-employee directors, and (e) make
other consistent amendments to the Plan;
 
NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following First Amendment to the
revised and restated Plan:


The definition of “Company” in Section 2 of the Plan is hereby amended to read
as follows:


“Company” shall mean Ensco plc, a public limited company incorporated under the
laws of England and Wales, or any successor thereto.


Section 3(b)(xiii) of the Plan is hereby amended to read as follows:
 
 
(xiii)
Effective May 31, 2006, to establish procedures whereby a number of ADSs may be
withheld from the total number of ADSs to be issued upon exercise of an Option,
or surrendered by a Participant in connection with the exercise of an Option, or
the vesting of any Restricted ADS Award or the settlement of any Restricted ADS
Award granted in the form of units, or the settlement of any Performance Unit
Award, to meet the obligation of the Company or any of its Subsidiaries with
respect to withholding of Host Country or country of the Participant’s residence
or citizenship, if applicable, Employee Taxes incurred by the Participant upon
such exercise, surrender, vesting or settlement or to meet the obligation of the
Participant, if any, to the Company or any of its Subsidiaries under the
Company’s Tax Equalization or Hypothetical Tax policies or specific agreements
relating thereto;

 
Section 5(a) of the Plan is hereby amended to read as follows:
 
(a)           Basic Limitation.  ADSs offered or subject to Awards granted under
this Plan, or issued in settlement of Performance Unit Awards granted under this
Plan, may be authorized but unissued ADSs, including any ADSs held in reserve by
a Subsidiary, or ADSs that have been acquired by the trustees of any employee
benefit trust established in connection with this Plan.  Subject to adjustment
pursuant to Section 10, the aggregate number of ADSs that are available for
issuance under this Plan shall not exceed ten million (10,000,000) ADSs (the
“Plan Maximum”).  Effective November 4, 2008, as approved by a vote at the 2009
annual meeting of the ENSCO International Incorporated stockholders (the “2009
Annual Meeting”) of the owners of at least a majority of the shares of common
stock of ENSCO International Incorporated, present in person or by proxy and
entitled to vote at the 2009 Annual Meeting, (i) Restricted ADS Awards, all of
which can be issued as Performance Awards, and Performance Unit Awards on no
more than six million (6,000,000) ADSs, and (ii) Options on no more than the
number of ADSs equal to the difference between the Plan Maximum and the actual
aggregate number of ADSs issued as Restricted ADS Awards and in settlement of
Performance Unit Awards and, in each case, subject to adjustment pursuant to
Section 10 of this Plan, may be issued under this Plan.  The Committee shall not
issue more ADSs than are available for issuance under this Plan.  The number of
ADSs that are subject to unexercised Options at any time under this Plan shall
not exceed the number of ADSs that remain available for issuance under this
Plan.  The Company, during the term of this Plan, shall at all times reserve and
keep available sufficient ADSs to satisfy the requirements of this Plan.  ADSs
shall be deemed to have been issued under this Plan only to the extent actually
issued and delivered pursuant to an Award; provided, however, in no event shall
any ADSs that have been subject to Options or Restricted ADS Awards be returned
to the number of ADSs available under this Plan Maximum for distribution in
connection with the same type of future Awards by reason of such ADSs (i) being
withheld, if permitted under Section 3(b)(xii) and Section 6(f)(ii), from the
total number of ADSs to be issued upon the exercise of Options as payment of the
Exercise Price of such Options, or (ii) being withheld, if permitted under
Section 3(b)(xiii) and Section 9(b), from the total number of ADSs to be issued
upon the exercise of Options, the vesting or settlement of any Restricted ADS
Awards or the settlement of any Performance Unit Awards to meet the withholding
obligations related to such exercises, vesting and settlement.  Nothing in this
Section 5(a) shall impair the right of the Company to reduce the number of
outstanding ADSs pursuant to repurchases, redemptions, or otherwise; provided,
however, that no reduction in the number of outstanding ADSs shall (i) impair
the validity of any outstanding Award, whether or not that Award is fully
vested, exercisable, or earned and payable or (ii) impair the status of any ADSs
previously issued pursuant to an Award as duly authorized, validly issued, fully
paid, and nonassessable.  The ADSs to be delivered under this Plan shall be made
available from (a) authorized but unissued ADSs, including any ADSs held in
reserve by any Subsidiary or (b) ADSs forfeited under this Plan that are held in
an employee benefit trust, in each situation as the Committee may determine from
time to time in its sole discretion.
 
Section 7(a)(i) of the Plan is hereby amended to read as follows:
 
(i) Restricted ADSs shall be subject to such terms, conditions and restrictions
as the Committee may approve in the form of Award Agreement or otherwise impose
(including, without limitation, any limitations on the right to vote in
connection with the Restricted ADSs that are not granted in the form of units or
the right to receive any dividend, or dividend equivalent, or other right or
property), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate.


Section 7(c) of the Plan is hereby amended to read as follows:
 
(c)           Form of Restricted ADS Award.  Each Restricted ADS Award granted
under this Plan shall be evidenced by an Award Deed and shall comply with and be
subject to the terms and conditions of this Plan.  In addition, the Participant
must enter into an Award Agreement in such form (which need not be the same for
each Participant) as the Committee shall from time to time approve, specifying
the other terms and conditions of the Restricted ADS Award which are not
inconsistent with this Plan, and any provisions that may be necessary to assure
that any Restricted ADS Award granted in the form of units will comply with
Section 409A of the Code.
 
Section 7(f) of the Plan is hereby amended to read as follows:
 
(f)           Vesting.  On the date or dates the Restriction Period terminates,
the applicable number of Restricted ADSs shall vest in the Participant and the
Company shall arrange for the transfer to the Participant of (i) the number of
ADSs that are no longer subject to such restrictions, or (ii) in the case of a
Restricted ADS Award granted in the form of units, the number of ADSs that
corresponds to the number of units that are no longer subject to such
restrictions.


Section 7(g) of the Plan is hereby amended to read as follows:
 
(g)           Forfeiture.  Any Restricted ADSs subject to a Restricted ADS Award
that was not granted in the form of units that are forfeited pursuant to the
terms and conditions of this Plan and/or the applicable Award Agreement shall be
transferred to an employee benefit trust established in connection with this
Plan and the Participant may be required to complete certain documents in order
to effectuate such transfer.

Section 9(a) of the Plan is hereby amended to read as follows:
 
(a) Issuance of ADSs.  As a condition to the transfer of any ADSs issued under
this Plan, the Company may require an opinion of counsel, satisfactory to the
Company, to the effect that such transfer will not be in violation of the U.S.
Securities Act of 1933, as amended, or any other applicable securities laws,
rules or regulations, or that such transfer has been registered under U.S.
federal and all applicable state securities laws and, effective May 31, 2006,
other non-U.S. registration laws, rules and regulations the Committee deems
applicable and for which, in the opinion of legal counsel for the Company, there
is no exemption from the registration requirements of such laws, rules or
regulations available for the issuance and sale of such ADSs.  The Company may
refrain from delivering or transferring ADSs issued under this Plan until the
Committee has determined that the Participant has tendered to the Company any
and all applicable Employee Taxes owed by the Participant as the result of the
receipt of an Award, the vesting or settlement of an Award, the exercise of an
Option or the disposition of any ADSs issued under this Plan, in the event that
the Company reasonably determines that it might have a legal liability to
satisfy such Employee Taxes and/or, effective May 31, 2006, any amounts owed to
the Company under the Company’s Tax Equalization or Hypothetical Tax policies or
specific agreements relating thereto.  Except as provided in Sections 10(c) and
14(b), the transfer of the corresponding number of ADSs under a Restricted ADS
Award granted in the form of units in which the Participant has become vested in
the Restricted ADSs shall be made to the Participant within sixty (60) days
(with the exact payment date determined by the Company in its sole discretion)
of (i) the date the Restriction Period with respect to those Restricted ADSs
terminates, or (ii) if earlier and specifically provided in the applicable Award
Agreement, the date the Participant’s Services terminates during the Restriction
Period for a reason set forth in Section 10(c), 14(b), 14(c) or 14(d) and the
restrictions on those Restricted ADSs are automatically waived, in order to
ensure that this Plan complies with the payment requirements of Section
409A(a)(2)(A) of the Code and U.S. Treasury Regulation §§1.409A-3(a)(1), (a)(4),
(b) and (i).  The Company shall not be liable to any person or entity for
damages due to any delay in the delivery or issuance of any ADSs for any reason
whatsoever.

The first paragraph of Section 10(c) of the Plan is hereby amended to read as
follows:
 
(c)           Effect of Termination of Employment for Certain Reasons Following
a Change in Control.  If the employment of a Participant is terminated without
Cause (as defined in Section 11(e)) or if the Participant resigns from his or
her employment for “good reason” within the two-year period following a Change
in Control of the Company, (i) each of the Participant’s Options that are not
otherwise fully vested and exercisable shall become fully vested and
exercisable, notwithstanding Section 6(d), and the Participant shall have the
right to exercise those Options as provided in Section 14(a)(i), or for such
other period of time as may be determined by the Committee, (ii) all Restricted
ADSs held by such Participant under a Restricted ADS Award that was not granted
in the form of units that are still subject to restrictions shall have the
remaining restrictions automatically waived and the Participant shall be fully
vested in those ADSs, (iii) all Restricted ADSs under a Restricted ADS Award
granted to such Participant in the form of units that are still subject to
restrictions shall have the remaining restrictions automatically waived and the
Participant shall be fully vested in the Restricted ADS Award and entitled to
issuance of the corresponding number of ADS, and (iv) all Performance Unit
Awards held by such Participant shall be interpreted as if the specific targets
related to the Performance Goals established by the Committee for that
Participant for that Performance Period have been achieved to a level of
performance, as of the date his or her Services terminates, that would cause all
(100%) of the Participant’s targeted amount under the Performance Unit Award to
become payable.  Except as provided in the next sentence, the transfer under a
Restricted ADS Award granted in the form of units of the corresponding number of
ADSs pursuant to clause (iii) of the preceding sentence of this Subsection (c)
and the payment of the amount determined pursuant to clause (iv) of the
preceding sentence of this Subsection (c) to be payable under the Performance
Unit Award shall be made within sixty (60) days of the date the Participant’s
Services terminates.  If, however, the Participant is a Specified Employee on
the date his or her Services terminates, the transfer under clause (iii) of the
preceding sentence of this Subsection (c) and the payment under clause (iv) of
the preceding sentence of this Subsection (c) shall not be made until the date
which is six (6) months after the date his or her Services terminates.


Section 11(c) of the Plan is hereby amended to read as follows:
 
(c)           Vested Restricted ADS Awards and the Proceeds Therefrom.  If
Restricted ADS Award grants held by the Participant vested within one (1) year
of the date of Termination, and if the Committee, in its sole discretion, has so
provided in the Award Agreements, the Participant shall remit to the Company or
its designee an amount in good funds equal to (i) the Fair Market Value of such
ADSs computed as of the date of vesting of such ADSs under a Restricted ADS
Award that was not granted in the form of units, or (ii) the Fair Market Value
of the corresponding number of such ADSs computed as of the date of issuance of
such ADSs under a Restricted ADS Award granted in the form of units.


Section 14(b) of the Plan is hereby amended to read as follows:
 
(b)           Retirement on or after Normal Retirement Age.   In the event a
Participant ceases to perform Services for the Company and its Subsidiaries as a
result of such Participant’s retirement on or after his or her Normal Retirement
Age, (i) each of his or her Options shall become fully vested and exercisable,
notwithstanding Section 6(d), and shall remain exercisable for the entire Option
term, (ii) all of the restrictions remaining on all of the remaining Restricted
ADSs held by such Participant under each Restricted ADS Award that was not
granted in the form of units shall be automatically waived and the Participant
shall be fully vested in those ADSs, and (iii) all of the restrictions remaining
on all of the remaining Restricted ADSs under each Restricted ADS Award granted
to such Participant in the form of units shall be automatically waived and the
Participant shall be fully vested in and entitled to issuance of the
corresponding number of ADSs.  If a Participant was granted a Performance Unit
Award for a Performance Period and his or her Services with the Company and its
Subsidiaries terminates during the Performance Period by reason of Retirement,
the Performance Unit Award shall be interpreted as if the specific targets
related to the Performance Goals established by the Committee for that
Participant for that Performance Period have been achieved to a level of
performance, as of the date his or her Services terminates, that would cause all
(100%) of the Participant’s targeted amount under the Performance Unit Award to
become payable.  Except as provided in the next sentence, the transfer under a
Restricted ADS Award granted in the form of units of the corresponding number of
ADSs pursuant to clause (iii) of the first sentence of this Subsection (b) and
the payment of the amount determined pursuant to the second sentence of this
Subsection (b) to be payable under the Performance Unit Award shall be made
within sixty (60) days of the date the Participant’s Services terminates.  If,
however, the Participant is a Specified Employee on the date of his or her
Retirement, the transfer pursuant to clause (iii) of the first sentence of this
Subsection (b) and the payment under the second sentence of this Subsection (b)
shall not be made until the date which is six (6) months after the date of his
or her Retirement.
Section 14(c) of the Plan is hereby amended to read as follows:
 
(c)           Permanent and Total Disability.  In the event a Participant is
unable to continue to perform Services for the Company and its Subsidiaries as a
result of such Participant’s Permanent and Total Disability (and, for ISOs, at
the time such Permanent and Total Disability begins, the Participant was an
Employee and had been an Employee since the Date of Grant), such Participant may
exercise an Option in whole or in part to the extent that the Participant was
entitled to exercise it on the date his or her Services cease, but only until
the earlier of the date (i) the Option held by the Participant expires, or
(ii) twelve (12) months from the date of termination of his or her Services due
to such Permanent and Total Disability.  To the extent the Participant is not
entitled to exercise an Option on the date his or her Services cease, or if the
Participant does not exercise it within the time specified herein, such Option
shall terminate.  Unless otherwise provided in the applicable Restricted ADS
Award Agreement, if a Participant’s employment is terminated during a
Restriction Period because of Permanent and Total Disability, the Committee may
provide for an earlier payment in settlement of such Award in such amount and
under such terms and conditions as the Committee deems appropriate.  If a
Participant was granted a Performance Unit Award for a Performance Period and
his or her Services with the Company and its Subsidiaries terminates during the
Performance Period by reason of Permanent and Total Disability, the Performance
Unit Award shall be interpreted as if the specific targets related to the
Performance Goals established by the Committee for that Participant for that
Performance Period have been achieved to a level of performance, as of the date
his or her Services terminates, that would cause all (100%) of the Participant’s
targeted amount under the Performance Unit Award to become payable.  The
transfer under a Restricted ADS Award granted in the form of units of the
corresponding number of ADSs pursuant to the third sentence of this Subsection
(c) and the payment of the amount determined pursuant to the preceding sentence
of this Subsection (c) to be payable under the Performance Unit Award shall be
made within sixty (60) days of the date the Participant’s Services terminates.
 
Section 14(d) of the Plan is hereby amended to read as follows:
 
(d)           Death of a Participant.  In the event a Participant’s death occurs
during the term of an Option held by such Participant and, on the date of death,
the Participant was an Employee (and, for ISOs, at the time of death, the
Participant was an Employee and had been an Employee since the Date of Grant),
the Option may be exercised in whole or in part to the extent that the
Participant was entitled to exercise it on such date, but only until the earlier
of the date (i) the Option held by the Participant expires, or (ii) twelve (12)
months from the date of the Participant’s death, effective May 31, 2006, by the
individual designated by the Participant pursuant to Section 14(g) as his or her
beneficiary (if applicable), or by the executor or administrator of the
Participant’s estate.  To the extent the Option is not entitled to be exercised
on the date of the Participant’s death, or if the Option is not exercised within
the time specified herein, such Option shall terminate.  Unless otherwise
provided in the applicable Restricted ADS Award Agreement, if a Participant’s
employment is terminated during a Restriction Period because of death, the
Committee may provide for an earlier payment in settlement of such Award in such
amount and under such terms and conditions as the Committee deems appropriate,
effective May 31, 2006,  and such payment shall be made to the individual
designated by the Participant pursuant to Section 14(g) as his or her
beneficiary (if any), or to the executor or administrator of the Participant’s
estate.  If a Participant was granted a Performance Unit Award for a Performance
Period and his or her Services with the Company and its Subsidiaries terminates
during the Performance Period by reason of death, the Performance Unit Award
shall be interpreted as if the specific targets related to the Performance Goals
established by the Committee for that Participant for that Performance Period
have been achieved to a level of performance, as of the date his or her Services
terminates, that would cause all (100%) of the Participant’s targeted amount
under the Performance Unit Award to become payable.  The transfer under a
Restricted ADS Award granted in the form of units of the corresponding number of
ADSs pursuant to the third sentence of this Subsection (d) and the payment of
the amount determined pursuant to the preceding sentence of this Subsection (d)
to be payable under the Performance Unit Award shall be made within sixty (60)
days of the date of the Participant’s death to the individual designated by the
Participant pursuant to Section 14(g) as his or her beneficiary (if any), or to
the executor or administrator of the Participant’s estate.
The reference to “ENSCO Securities Trading Policy and Procedure” in Section
14(e) of the Plan is hereby revised to “Ensco Securities Trading Policy and
Procedure.”
 
The reference to “ENSCO International Incorporated 2000 Stock Option Plan” in
Section 14(g) of the Plan is hereby revised to “Ensco International Incorporated
2000 Stock Option Plan.”
 
The reference to “Ensco International plc” in the first paragraph of Annex 1 to
the Plan is hereby revised to “Ensco plc.”
 
The references to “Ensco International plc” are hereby revised to “Ensco plc” in
the provision of Annex 1 to the Plan that replaces the first paragraph of
Section 4(c) of the Plan with respect to Awards to Non-Employee Directors.
 
Annex 1 to the Plan is hereby amended by adding the following provision to
supplement Section 7(a)(iii) of the Plan to read as follows:
 
 
SECTION 7
RESTRICTED ADS AWARDS


The following provision shall supplement Section 7(a)(iii) of the Plan:


(iii)           The Board may grant Restricted ADS Awards in the form of units
under this Annex 1 payable in the form of (i) cash, (ii) either cash or ADSs, or
(iii) a combination of ADSs and cash.


The provisions of Annex 1 to the Plan that supplement Section 9 of the Plan are
hereby amended to read as follows:
 
 
SECTION 9
ISSUANCE OF ADSs; PAYMENT; TAX WITHHOLDING;
NON-U.K. OR U.S. PARTICIPANTS


The following provision shall supplement Section 9(a) of the Plan:


(a) Issuance of ADSs.  Payments under this Annex 1 with respect to any
Restricted ADS Awards granted in the form of units shall be made in (i) cash in
one lump sum payment, (ii) cash or by issuance of ADSs, or (iii) a combination
of ADSs and cash.


Annex 1 to the Plan is hereby amended by adding the following provision to
replace Section 11(c) of the Plan to read as follows:

 
SECTION 11
RETURN OF PROCEEDS


The following provision shall replace Section 11(c) of the Plan:


(c)           Vested Restricted ADS Awards and the Proceeds Therefrom.  If
Restricted ADS Award grants held by the Participant vested within one (1) year
of the date of Termination, and if the Board, in its sole discretion, has so
provided in the Award Agreements, the Participant shall remit to the Company or
its designee an amount in good funds equal to the sum of (i) the Fair Market
Value of such ADSs computed as of the date of vesting of such ADSs under a
Restricted ADS Award that was not granted in the form of units, (ii) the Fair
Market Value of such ADSs computed as of the date of issuance of such ADSs under
a Restricted ADS Award granted in the form of units, and (iii) the lump sum cash
payment received pursuant to the Restricted ADS Award granted in the form of
units.


The reference to “Ensco International plc” in the first paragraph of Annex 2 to
the Plan is hereby revised to “Ensco plc.”
 
Annex 2 to the Plan is hereby amended by adding the following provision to
supplement to Section 7(a)(iii) of the Plan to read as follows:
 
 
SECTION 7
RESTRICTED ADS AWARDS


The following provision shall supplement Section 7(a)(iii) of the Plan:


(iii)           The Committee may grant Restricted ADS Awards in the form of
units under this Annex 2 payable in the form of (i) cash, (ii) either cash or
ADSs, or (iii) a combination of ADSs and cash.


The provisions of Annex 2 to the Plan that supplement Section 9 of the Plan are
hereby amended to read as follows:

 
SECTION 9
ISSUANCE OF ADSs; PAYMENT; TAX WITHHOLDING;
NON-U.K. OR U.S. PARTICIPANTS
 


The following provision shall supplement Section 9(a) of the Plan:


(a)           Issuance of ADSs.  Payments under this Annex 2 with respect to any
Restricted ADS Awards granted in the form of units shall be made in (i) cash in
one lump sum payment, (ii) cash or by issuance of ADSs, or (iii) a combination
of ADSs and cash.


Annex 2 to the Plan is hereby amended by adding the following provision to
replace Section 11(c) of the Plan to read as follows:
 
 
SECTION 11
RETURN OF PROCEEDS


The following provision shall replace Section 11(c) of the Plan:


(c)           Vested Restricted ADS Awards and the Proceeds Therefrom.  If
Restricted ADS Award grants held by the Participant vested within one (1) year
of the date of Termination, and if the Committee, in its sole discretion, has so
provided in the Award Agreements, the Participant shall remit to the Company or
its designee an amount in good funds equal to the sum of (i) the Fair Market
Value of such ADSs computed as of the date of vesting of such ADSs under a
Restricted ADS Award that was not granted in the form of units, (ii) the Fair
Market Value of such ADSs computed as of the date of issuance of such ADSs under
a Restricted ADS Award granted in the form of units, and (iii) the lump sum cash
payment received pursuant to the Restricted ADS Award granted in the form of
units.


IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this First Amendment to be executed effective as first
above written.


ENSCO PLC








By:          /s/ Cary A. Moomjian, Jr.
Its:           Vice President

 






